Citation Nr: 1451610	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.  When this case was before the Board in February 2014, it was remanded for further development.  While the case was in remand status, an April 2014 rating decision granted a separate rating of 20 percent for radiculopathy and neuropathy of the left lower extremity and a separate rating of 20 percent for radiculopathy and neuropathy of the right lower extremity.  The Veteran does not appear to be seeking appellate review with respect to those ratings at this time. 

Although a notice of disagreement (NOD) for the issue of entitlement to an increased rating for osteoarthritis of the left knee, status post left tibia fracture was filed in February 2013, the Veteran subsequently withdrew this NOD in January 2014.  The Board will limit its consideration accordingly.

In a statement received in August 2014, the Veteran claimed entitlement to a temporary 100 percent evaluation, status post total knee replacement.  The record does not show that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Throughout the period of the claim, the Veteran's degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis has been manifested by limitation of motion; however, forward flexion has not been limited to 30 degrees or less; ankylosis of the low back has not been present; and the low back disability has not resulted in any incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for the degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis claim in a letter mailed in June 2008, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected low back disability, most recently in March 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  Additionally, in February 2013, the Veteran was afforded a video hearing before the undersigned Veterans Law Judge.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran's degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis is rated under Diagnostic Code 5243, which provides that intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2014) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2014) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2014) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlanto-axial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A September 2008 rating decision awarded service connection for the Veteran's degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis, and a 20 percent rating was assigned.  The Veteran perfected an appeal as to the rating assigned.

The Veteran was afforded a VA examination in July 2008.  He reported constant pain on a daily basis, as well as radiating pain that went down into his hips and legs.  The Veteran indicated he had not experienced episodes of incapacitation.  He also stated his back pain can be elicited by physical activity, stress, or come without warning, and is relieved by rest.  The Veteran indicated he was not receiving any treatment for his back condition at that time.  Physical examination revealed no evidence of ankylosis or deformity, but the examiner did note tenderness.  The examiner indicated the Veteran's muscle strength was normal; however, he did note some sensory deficits.  Range of motion testing revealed forward flexion to 40 degrees with pain, extension to 20 degrees with pain, left and right lateral flexion to 20 degrees with pain, and left and right lateral rotation to 20 degrees on both sides with pain.  The examiner stated the Veteran experienced pain and fatigue on repetitious use, but was not additionally limited in range of motion.  The examiner discussed an X-ray study that showed degenerative disc disease, spondylosis and a left convex scoliosis.

Prior to this examination, the Veteran's clinical records show he experienced exacerbations of low back pain.  Treatment reports from the South Texas VAMC show extensive treatment for chronic back pain, which consisted of pain clinic treatment and physical therapy.  

The Veteran underwent another VA examination in April 2012.  He reported he was self-treating his condition at that time with occasional Advil or Alieve, and at times he required prescription NSAIDs.  He again reported sharp pain, at times without provocation and other times following physical activities.  He denied flare-ups.  Physical examination revealed no evidence of localized tenderness, muscle spasms, or guarding.  No ankylosis of the spine was observed.  Forward flexion was to 65 degrees, extension to 30 degrees, left and right lateral flexion was 25 degrees, and left and right lateral rotation was to 25 degrees.  Following repetitive motion no additional decreased range of motion was noted.  Sensory and motor examinations revealed no abnormalities; however, the Veteran did have evidence of mild reflex impairments.  The examiner stated the Veteran had intervertebral disc syndrome (IVDS), but stated this condition did not result in any incapacitating episodes that were severe enough to require prescribed bed rest and treatment by a physician.  The Veteran indicated the low back disability caused some interference with work, which resulted in his missing a few days the previous year.

The Veteran underwent a third VA examination in March 2014.  At that examination, the Veteran described his back as constantly painful.  He also reported difficulties with work, as a result of prolonged sitting.  He stated he experienced shooting pain down his legs.  The Veteran once more denied flare-ups, and stated his condition is constant all the time.  

Physical examination revealed no evidence of abnormal gait, muscle spasm, guarding, or localized tenderness.  Range of motion testing disclosed that forward flexion was to 90 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner found no objective evidence of pain on range of motion, and no reduced range of motion on repetitive use testing.  The Veteran had normal strength and sensation; however, the examiner reported absent reflexes in his lower extremities.  The examiner indicated the Veteran did not have ankylosis of the lumbar spine.  The Veteran again stated his back condition impacted his ability to work, as walking and lifting affected his back and impacted his ability to supervise his warehouse employees. 

There is no additional evidence showing limitation of motion or other symptoms related to the Veteran's lumbar spine disability.  

The July 2008, April 2012 and March 2014, VA examination reports show the Veteran's forward flexion has been limited to a range of 40-90 degrees.  There is no evidence suggestive of ankylosis, such that a 50 or 100 percent rating would be warranted.  The evidence does not show the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 30 degrees or less.  Therefore a 40 percent rating is also not warranted.  Additionally, while the Veteran has been diagnosed with IVDS, the evidence does not show the Veteran has experienced any incapacitating episodes that were severe enough to require prescribed bed rest and treatment by a physician.  As such, a higher disability evaluation is not warranted under Diagnostic Code 5243.  Moreover, while the Board recognizes that the Veteran has reported pain and numbness in the lower extremities, he has been granted separate ratings for those disabilities and those ratings are not at issue in this appeal.


For these reasons, the Board finds that a schedular rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for any portion of the period on appeal.

V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of the 20 percent rating assigned.  

Consideration has been given to assigning a staged rating; however, as explained above, the criteria for a rating in excess of 20 percent have not been met for any portion of the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with spondylosis and scoliosis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


